AO 724A
(Rev. 8/82)

 

Case 5:20-cv-00109-LGW-BWC Document 26 Filed 06/15/21 Page 1 of 1

In the United States District Court
For the Southern District of Georgia

Wapcross Dibision
FREDDIE LEWIS, ©
aK
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-109
of
Vv. +
*
JEFF COLEMAN, et al., :
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 22. No party to this action filed
Objections to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court and DISMISSES
Plaintiff's Fourteenth Amendment equal protection and Eleventh
Amendment claims. Plaintiff’s Eighth Amendment claims remain

pending. Id.; Dkt. No. 23.

SO ORDERED, this of Aone. , 2021.

 

Bees GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
